                                            Case 2:20-cv-01156-AC Document 5 Filed 06/08/20 Page 1 of 2



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER VOCHATZER,                              Case No. 20-cv-00877-DMR (PR)
                                                         Petitioner,                         ORDER OF TRANSFER
                                   8
                                                  v.
                                   9

                                  10     MATTHEW ATCHLEY, Acting Warden,1
                                                         Respondent.
                                  11

                                  12          Petitioner, a state prisoner who is incarcerated at Salinas Valley State Prison in Monterey
Northern District of California
 United States District Court




                                  13   County, has filed this pro se petition for a writ of habeas corpus challenging a judgment of

                                  14   conviction from the Yolo County Superior Court. Dkt. 1. Petitioner has consented to magistrate

                                  15   judge jurisdiction in this action, which has been assigned to the undersigned Magistrate Judge.

                                  16   Dkts. 2, 3. Petitioner has paid the full filing fee. See Dkt. 1.

                                  17          A petition for a writ of habeas corpus made by a person in custody under the judgment and

                                  18   sentence of a state court of a State which contains two or more federal judicial districts may be

                                  19   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  20   The district court where the petition is filed, however, may transfer the petition to the other district

                                  21   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  22   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  23   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  24   1968). If the petition is directed to the manner in which a sentence is being executed, e.g., if it

                                  25   involves parole or time credits claims, the district of confinement is the preferable forum. See

                                  26

                                  27          1
                                                Matthew Atchley, the current acting warden of the prison where Petitioner is
                                  28   incarcerated, has been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of
                                       Civil Procedure.
                                            Case 2:20-cv-01156-AC Document 5 Filed 06/08/20 Page 2 of 2



                                   1   Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                   2          Here, Petitioner challenges a conviction and sentence incurred in the Yolo County Superior

                                   3   Court, which is within the venue of the Eastern District of California. See 28 U.S.C. § 84.

                                   4   Because Petitioner is challenging his conviction and sentence, venue for the instant habeas action

                                   5   is proper in the district of conviction. 28 U.S.C. § 2241(d).

                                   6          Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                   7   this action is TRANSFERRED to the United States District Court for the Eastern District of

                                   8   California.2 The Clerk of the Court shall transfer the case forthwith.

                                   9          IT IS SO ORDERED.

                                  10   Dated: June 8, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                       DONNA M. RYU
                                  13                                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                                                                         2
